DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong (USPAP       2020/0130,830).

       Regarding claim 13, Dong recites, a controller (Please note, figure 3, block 200), wherein the controller is configured to provide a trigger type and/or trigger parameter from the cloud server hosting the neural network via a network to the measurement device (Please note, figure 3 in correlation to paragraph 0057. As indicated the event that triggers updating of the parameters of the neural network 1000 need not be some kind of “failure”, but rather be any event chosen by the user, by the controller 200, by the administrator of the remote processing system 300 or a vendor. Either the UAV, or the controller, or both, may be provided with software update control modules 1180, 2280, respectively, configured to sense and interpret events designed to trigger an update of a neural network).
       Regarding claim 14, Dong recites, wherein the controller is further configured to trigger the input signal based on the trigger type and/or trigger parameter received in the measurement device(Please note, figure 3 in correlation to paragraph 0057. As indicated the controller's update module 2280 may also be provided for controlling transfer of the parameters to the corresponding module 1180 in the UAV).














Allowable Subject Matter


Claims 1-12 and 16-20 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein providing a trigger type and/or trigger parameter from a cloud server hosting the neural network via a network to the measurement device, triggering the input signal based on the trigger type and/or trigger parameter received in the measurement device, and collecting trigger feedback information from the measurement device at the neural network to train the neural network.














Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached 8::00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, May 17, 2022